DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the flow chart in FIG. 18 is improper and misleading.  To be more specific, in the flow chart of FIG. 18, S1 and S2 in calibration process appear to be in consecutive sequence and S3-S6 in routing process also appear to be in consecutive sequence, which are inaccurate and misleading since both operations can be performed individually or concurrently.  Furthermore, S1 and S2 should be performed at least twice, once before the time synchronization process starts (i.e. initialization stage) and at least once after the time synchronization process starts in order for S5 and S6 to be executed.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Specification
The disclosure is objected to because of the following informalities:  
 	The detailed description for FIG. 18 in paragraphs [0130]-[0137] appears to be improper and misleading for carrying out the invention as claimed.  To be more specific, it is improper and inaccurate for describing the steps S1-S6 in according to paragraphs [0130]-[0137] because the   steps S1 and S2 should be performed at least twice, once before the time synchronization process starts (i.e. initialization stage) and at least once after the time synchronization process starts in order for S5 and S6 to be executed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
 	The claimed feature of “A non-transitory computer-readable recording medium storing a program that causes a computer to execute a time synchronization process between a master device and a slave device, the process comprising: calculating a clock deviation between the master device and the slave device based on a plurality of pieces of time information in each of the master device and the slave device; dividing a difference in the clock deviation; and incorporating each of the divided differences into the time information of the slave device to correct the clock deviation.” as recited in claim 1, and “the process further comprising: measuring a difference in the clock deviation between the master device and the slave device to calculate a time offset; and dividedly correcting the time offset between the master device and the slave device” as recited in claim 5, each contains subject matter which was not described in the original specification.  To be more specific, the process for calculating a clock deviation between the master device and the slave device based on a plurality of pieces of time information in each of the master device and the slave device occurs at a stage prior to the start of time synchronization process (see paragraph [0074]).  The clock deviation corrector 112 corrects the clock deviation in the time synchronization process by dividing a difference between the clock deviations and reflecting each of the divided differences into the time information in the slave device 1 (see paragraph [0078]).  Therefore, the process of calculating a clock deviation between the master device and the slave device should be carried out at least twice in order for the clock deviation corrector to correct the clock deviation in the time synchronization process by dividing a difference between the clock deviations.  However, the current claim is directed to the process of calculating a clock deviation between the master device and the slave device only once, and 
calculated offset to reduce a time difference between the slave devices 1 (see paragraph [0079].  The feature of having “the process further comprising: measuring a difference in the clock deviation between the master device and the slave device to calculate a time offset; and dividedly correcting the time offset between the master device and the slave device” cannot be found anywhere in the entire specification, as originally filed.
 	Claims 2-4 and 6 are rejected for depending on claim 1.
 	Claims 7-12 are rejected for substantially identical reasons as claims 1-6, except each claim is in apparatus claim format.
 	Claims 13-18 are rejected for substantially identical reasons as claims 1-6, except each claim is in method claim format.
 	Claim 19 is rejected for depending on claim 13.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, lines 4-5, it is unclear as to what triggers the process of calculating a clock deviation between the master device and the slave device.  Lines 5-6, it is confusing and ambiguous for reciting “based on a plurality of pieces of time information in each of the master device and the slave device”.  Is it based on a plurality of pieces of time information in the master device and a plurality of pieces of time information in the slave device or is it based on 
 	In claim 4, lines 3-4, it is unclear as to when the process of calculating a transmission path delay occurs.  Is it before the process of calculating a clock deviation between the master device and the slave device or after or concurrently?  Lines 5-6, it is unclear as to under what condition that the variation in the calculated clock deviation or the transmission path delay is detected since the step of calculating a clock deviation between the master device and the slave device and the step of calculating a transmission path delay between the master device and the slave device were only executed once.
 	In claim 5, lines 3-4, it is unclear as to how a difference in the clock deviation between the master device and the slave device is measured in order to calculate a time offset.  Lines 5-6, it is unclear as to what it means by reciting “dividedly correcting the time offset between the master device and the slave device.
 	Claims 2-3 and 6 are rejected for depending on claim 1.
 	Claims 7-12 are rejected for substantially identical reasons as claims 1-6, except each claim is in apparatus claim format.
 	Claims 13-18 are rejected for substantially identical reasons as claims 1-6, except each claim is in method claim format.
 	In claim 19, line 3, “the first slave device” lacks antecedent basis.  Lines 4-5, “Precision Time Protocol Signal (PTP)” should read as -- Precision Time Protocol (PTP) Signal --.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in Pub. No. US 2009/0086764 A1, hereinafter referred to as Lee, in view of Kotaki in Patent No. US 5,276,659 A.
 	Referring to claim 1, by broadly interpreting the offset determining between the master device and the slave device by time information and the messages related to the time information as the claimed process of calculating a clock deviation between the master device and the slave device based on a plurality of pieces of time information, Lee discloses a process comprising: calculating a clock deviation between the master device and the slave device based on a plurality of pieces of time information (paragraphs [0009]-[0011]).
 	Lee differs from the claim, it fails to disclose the process of: dividing a difference in the clock deviation; and incorporating each of the divided differences into the time information of the slave device to correct the clock deviation, which are well known in the art and commonly applied in communications field to provide time difference correction for network devices synchronization.  Kotaki, for example, from the similar field of endeavor, teaches such well known features (abstract, col. 1, line 62 to col. 2, line 2, col. 3, lines 8-54).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the process of Lee with the technical features from Kotaki because it is conventional to provide time difference correction between network devices to achieve network devices synchronization and further enhance the system efficiency.
 	Lee in view of Kotaki also fail to disclose a non-transitory computer-readable recording medium that stores a program to cause a computer to execute the above process, which is also considered conventional for one of ordinary skill in the art to implement.  The examiner hereby taking the Official Notice for such conventional feature.

 	Referring to claim 3, Lee in view of Kotaki disclose that the calculating calculates the clock deviation for a time synchronization period including the plurality of pieces of time information; and the incorporating corrects timing of the slave device to correct for the clock deviation a number of times within the time synchronization period (paragraph [0009] in Lee, col. 3, lines 8-54 in Kotaki).
 	Referring to claim 4, by broadly interpreting the determination of propagation delay as the claimed transmission path delay calculation, Lee in view of Kotaki disclose further steps of: calculating a transmission path delay between the master device and the slave device; and when a variation in the calculated clock deviation or the transmission path delay is detected, calculating at least one of the clock deviation and the transmission path delay again (paragraphs [0012]-[0016] in Lee).
 	Referring to claim 5, Lee in view of Kotaki disclose further steps of: measuring a difference in the clock deviation between the master device and the slave device to calculate a time offset; and dividedly correcting the time offset between the master device and the slave device (paragraphs [0009]-[0011] in Lee, col. 3, lines 8-54 in Kotaki).
 	Referring to claim 6, Lee in view of Kotaki disclose further step of: increasing a frequency with which the time synchronization process is performed based on a circuit arranged between the master device and the slave device (col. 3, line 55 to col. 4, line 10 in Kotaki).
 	Referring to claims 7-12, claims 7-12 are rejected for substantially identical reasons as claims 1-6, except each claim is in apparatus claim format.

 	Referring to claim 19, Lee in view of Kotaki disclose that a second slave device performs the time synchronization method with the master device and each of the first slave device and the second slave device perform the time synchronization method in response to receiving a Follow-up Precision Time Protocol Signal (PTP) from the master device (paragraphs [0011]-[0012] in Lee, col. 2, lines 3-18 and FIG. 1 in Kotaki).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Lee et al. ‘241 & ‘090, Shen et al., Kozaki et al., Yang, and Osagawa are all cited to show the common feature of time synchronization process between master and slave devices utilizing time offset correction scheme similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465